DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (US 2012/0218173).
Regarding claim 1, Ohta discloses a display device comprising: a substrate (13) on which areas of pixels composed of multiple subpixels are arranged; a circuit element layer in which circuit elements (π[0120]) constituting the multiple subpixels (12R, 12G, 12B) are provided; a light-emitting element layer (10) in which light-emitting elements constituting the multiple subpixels are provided; and a lens (22) placed corresponding to a light-emitting element.
Regarding claim 4, Ohta discloses a display device wherein the light-emitting element comprises: a first electrode (14); an emission layer (11) placed on the first electrode; and a second electrode (18) placed on the emission layer.
Regarding claim 5, Ohta discloses a display device wherein the lens wholly covers an emission area (Fig. 16I, lens extends the entire distance between adjacent partitions 22) that is an area where the first electrode and the emission layer are in contact.
Regarding claim 6, Ohta discloses a display device further comprising: an encapsulation layer (30) formed on the second electrode.
Regarding claim 7, Ohta discloses a display device wherein the emission layer is surrounded by a pixel definition film (BNK) provided with an opening for exposing a part of the first electrode (14), and the lens (22) is formed on the encapsulation layer (30) in such a manner as to correspond to the opening of the pixel definition film (Fig. 2).
Regarding claim 8, Ohta discloses a display device wherein the lens (22) is in a convex shape (Fig. 2).
Regarding claim 9, Ohta discloses a display device further comprising: a partition wall (25) defining an area of the lens, wherein the lens (22) is formed within the area formed by the partition wall.
Regarding claim 10, Ohta discloses a display device comprising: a substrate (13) on which areas of pixels composed of multiple subpixels are arranged; a circuit element layer in which circuit elements (π[0120]) constituting the multiple subpixels (12R, 12G, 12B) are provided; a light-emitting element layer (10) in which light-emitting elements constituting the multiple subpixels are provided; a lens (22) placed corresponding to the pixel; and a partition wall (25) defining an area of the lens, wherein the lens (22) is formed within the area formed by the partition wall.
Regarding claim 13, Ohta discloses a display device wherein the lens is formed with a predetermined step difference with the partition wall (i.e., convex shape, Fig. 2).
Regarding claim 14, the claims are directed to the method of manufacturing the lens by discharging a thermosetting solution with use of an inkjet printing method, in view of an absent of a showing that the method imparts distinctive structural characteristics to the final product, the limitations directed to the method of manufacturing are not germane to the issue of patentability of the device. Ohta discloses a lens made of a thermosetting material (π[0130]).

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0064694 A1).
Regarding claim 1, Choi discloses a display device comprising: a substrate (10) on which areas of pixels composed of multiple subpixels are arranged; a circuit element layer in which circuit elements (π[0053]) constituting the multiple subpixels are provided; a light-emitting element layer (20) in which light-emitting elements constituting the multiple subpixels (π[0052])  are provided; and a lens (70) placed corresponding to a light-emitting element.
Regarding claim 2, Choi discloses a display device further comprising: a color filter layer (52) including multiple color filters.
Regarding claim 3, Choi discloses a display device wherein the lens (70) is placed above the color filter layer (52).
Regarding claim 4, Choi discloses a display device wherein the light-emitting element comprises: a first electrode (210); an emission layer (220) placed on the first electrode; and a second electrode (230) placed on the emission layer.
Regarding claim 6, Choi discloses a display device further comprising: an encapsulation layer (30) formed on the second electrode.
Regarding claim 7, Choi discloses a display device wherein the emission layer is surrounded by a pixel definition film (Fig. 2) provided with an opening for exposing a part of the first electrode (210), and the lens (70) is formed on the encapsulation layer (30) in such a manner as to correspond to the opening of the pixel definition film (Fig. 1).
Regarding claim 8, Choi discloses a display device wherein the lens (70) is in a convex shape (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2012/0218173) in view of Choi et al. (US 2016/0064694 A1).
Regarding claims 11-12, Ohta discloses a display device wherein a light-emitting element comprises a first electrode, an emission layer placed on the first electrode, and a second electrode placed on the emission layer, and an encapsulation layer formed on the second electrode, but fails to exemplify a color filter layer including multiple color filters and wherein the color filter layer is formed above the encapsulation layer, wherein the lens is placed above the color filter layer.
Choi discloses a display device comprising: a substrate (10) on which areas of pixels composed of multiple subpixels are arranged; a circuit element layer in which circuit elements (π[0053]) constituting the multiple subpixels are provided; a light-emitting element layer (20) in which light-emitting elements constituting the multiple subpixels (π[0052])  are provided; and a lens (70) placed corresponding to a light-emitting element, the display device further comprising: a color filter layer (52) including multiple color filters, and wherein the color filter layer (52) is formed above an encapsulation layer (30), wherein the lens (70) is placed above the color filter layer, the color filters corresponding to the pixel to filter the light emitted by the light-emitting element layer within a desired color spectrum. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the color filter layer as disclosed by Cho in order to filter the light emitted by the light-emitting element layer within a desired color spectrum.
 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879